Corson, P. J.
This is an action for the foreclosure of a real estate mortgage alleged to have been executed to the American Savings & Loan Association, formerly doing business under the name of American Building & Loan Association. The pleadings, proofs, findings, decision, of the court, judgment, rulings of the court, and questions decided are substantially the same as thos¿ in the case of M. C. Clarke, as Receiver, v. Milton C. Conners et al., recently decided by this court and reported in 18 S. D. 600, 101 N. W. 883. For the reasons stated in the opinion in that case, the judgment of the circuit court and order denying a new trial are affirmed.